State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: July 28, 2016                     522251
________________________________

In the Matter of CURTIS STAYS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   June 6, 2016

Before:   McCarthy, J.P., Rose, Lynch, Mulvey and Aarons, JJ.

                             __________


     Curtis Stays, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier III determination finding him guilty of
violating a prison disciplinary rule. The Attorney General has
advised this Court that the determination has since been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the $5
mandatory surcharge was not charged to petitioner's inmate
account. In view of this, and given that petitioner has been
granted all the relief to which he is entitled, the petition must
be dismissed as moot (see Matter of Daum v Venettozzi, 136 AD3d
                              -2-                  522251

1096, 1096-1097 [2016]). Contrary to his request, petitioner is
not entitled to be restored to the status he enjoyed prior to the
disciplinary determination (see Matter of West v Annucci, 134
AD3d 1379, 1380 [2015]).

      McCarthy, J.P., Rose, Lynch, Mulvey and Aarons, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court